DETAILED ACTION
Claim(s) 1-15 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  Where it recites “secondary self-interference signal” it should instead recite, “primary self-interference signal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-15,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayberry (US Patent No. 4,725,842) 
 	In regards to claim(s) 1, Mayberry (US Patent No. 4,725,842) teaches a method for self-interference cancellation, the method comprising: 
providing an In-Band Full-Duplex (IBFD) system consisting of a single antenna and comprising a circulator having at least a transmitter port, a receiver port, and an impedance mismatch terminal (IMT) port, the IBFD system further comprising a transmitter connected to the transmitter port, a receiver connected to the receiver port, and an IMT circuit connected to the IMT port and operating between the antenna and the circulator ([Fig. 1] illustrates a IBFD system consisting of a single antenna 16, and comprising a circulator 14, having at least a transmitter port P2, a receiver port P1, and an impedance mismatch terminal P3, with a transmitter 10 connected to P2, a receiver 18 connected to P1, and a IMT circuit, isolation apparatus 12 connected to the IMT port and operating between the antenna and the circulator.); 
and configuring the IMT circuit to collect a secondary self-interference signal of the circulator and to manipulate the phase and angle of the secondary self-interference signal ([Col. 1, Line(s) 61 – Col. 2, Line 6] teaches configuring the isolation apparatus to collect a secondary self-interference signal of the circulator, portion of a transmission signal supplied through the circulator through the antenna, and to manipulate the phase angle of that signal, “…The isolation apparatus of the invention is arranged to intercept a portion of a transmission signal supplied through the circulator to the antenna and to reflect that portion back to the circulator with magnitude and phase characteristics which will, when the reflected portion is combined in the circulator with the leakage portion, cancel the leakage signal…”. This same functionality is also described in [Col. 2, Line(s) 66 – Col. 3, Line 4], [Col. 4, Line(s) 35-51]).


In regards to claim 2, Mayberry teaches the method of claim 1, further comprising configuring the IMT circuit to, in response to manipulating the phase and angle of the second self-interference signal, adjust and cancel a primary self-interference signal leaked from the transmitter port ([Col. 1, Line(s) 50 – Col. 2, Line 6] teaches in response to manipulating the phase and angle of the second-self The leaked signal that is transmitted by the circulator from the radar transmitter to the radar receiver...The isolation apparatus of the invention is arranged to intercept a portion of a transmission signal supplied through the circulator to the antenna and to reflect that portion back to the circulator with magnitude and phase characteristics which will, when the reflected portion is combined in the circulator with the leakage portion, cancel the leakage signal…”. This same functionality is also described in [Col. 2, Line(s) 66 – Col. 3, Line 4], [Col. 4, Line(s) 35-51]).

In regards to claim 3, Mayberry teaches the method of claim 1, further comprising transmitting signals and receiving signals using the single antenna of the IBFD system ([Col. 3, Line(s) 59-65] “…The output of the transmitter 10 is passed to the isolation apparatus of the invention 12 through a conventional circulator 14 and is then radiated at antenna 16. Incoming radar return signals reach the radar receiver by way of the antenna 16, the isolation apparatus 12 and circulator 14…”).

In regards to claim 4, Mayberry teaches the method of claim 1, wherein the IMT circuit comprises at least two varactor diodes ([Col, 5, Line(s) 27-50] teach “The physical structure of the isolation apparatus 12 Is shown in FIGS 2-5 of the drawings…The isolation apparatus 46 includes two leads 52 and 54 from integrators 36 and 38…that are feeding the in-phase...and quadrature…control bias signals through feed-through capacitors 56 and 58…and bias resistors 60 and 62 to variable capacitance diodes 64 and 66 known as ‘varactors’…” ).

In regards to claim 5, Mayberry teaches the method of claim 1, wherein the IMT circuit is adjustable ([Col. 6, Line(s) 14-35] teaches where the isolation circuit is adjustable, “…Initial adjustment of the isolation apparatus is done by providing a bias voltage for the varactor diodes 64 and 66…”).


In regards to claim 6, Mayberry the method of claim 1, further comprising: tapping a transmission signal using the IMT circuit to generate a tapped transmission signal ([Col. 1, Line(s) 61 – Col. 2, Line 6] teaches configuring the isolation apparatus to tap/intercept a transmission signal,a portion of a transmission signal supplied to the circulator to generate a tapped transmission signal, “…The isolation apparatus of the invention is arranged to intercept a portion of a transmission signal supplied through the circulator to the antenna and to reflect that portion back to the circulator with magnitude and phase characteristics which will, when the reflected portion is combined in the circulator with the leakage portion, cancel the leakage signal…”. This same functionality is also described in [Col. 2, Line(s) 66 – Col. 3, Line 4], [Col. 4, Line(s) 35-51]); 
and modifying an amplitude and phase of the tapped transmission signal to produce a modified tapped transmission signal having the same amplitude and a 180.degree. phase shift from the (See [Col. 6, Line(s) 35-52], teaches modifying an amplitude and phase of the tapped transmission signal that has a same amplitude and a 180 degree phase shift/antiphase to that of the primary-self interference signal, leakage signal, and adding the modified tapped transmission signal, reflected isolation signal, to a receiving channel, the receiver, “The function of the isolation apparatus 12 is to reflect a portion of the transmitter signal back to the circulator 14 and hence to the receiver 18. This reflection is called the "reflected isolation signal"…As discussed below, a reactive reflector in the insolation apparatus 12 is initially adjusted to provide a reflected isolation signal 

In regards to claim 7, Mayberry teaches the method of claim 6, further comprising adding the cancellation signal to the receiving channel using the circulator (Refer to [Col. 6, Line(s) 35-52]).

In regards to claim 8, Mayberry teaches a single-antenna In-Band Full-Duplex system comprising: 
an antenna  ([Fig 1, Ref 16] teaches an antenna); 
a circulator having at least a transmitter port, a receiver port, and an impedance mismatch terminal (IMT) port ([Fig. 1, Ref 14] teaches a circulator having a transmitter port, P2, a receiver port P1, and an impedance mismatch port, P3); 
a transmitter connected to the transmitter port ([Fig. 1, Ref 10] teaches a transmitter connected to P2); 
a receiver connected to the receiver port ([Fig. 1, Ref 18] teaches a receiver connected to P1); and 
an IMT circuit connected to the IMT port and operatively coupled between the antenna and the circulator ([Fig. 1, Ref 12] teaches an IMT circuit, isolation apparatus, connected to P3 and operatively coupled between the antenna and the circulator.) 
wherein the transmitter and receiver are configured to operate on the same wavelength (See [Col. 1, Line(s) 14-20] “In some transmitter/receiver applications such as radar, it is desirable to utilize the same antenna for both transmitting and receiving, thus saving the space required for a second antenna and maximizing the antenna gain. It may also be desired to transmit and receive on essentially  and wherein the IMT circuit is configured to modify the magnitude and phase of a secondary self-interference signal to cancel a primary self-interference signal leaked from the transmitter port (([Col. 1, Line(s) 50 – Col. 2, Line 6] teaches configuring the isolation apparatus to modify the magnitude, amplitude, and phase of a secondary self-interference, transmission signal that is reflected, to cancel primary self-interference signal, leakage signal, leaked from the transmitter port, “The leakage signal that is transmitted by the circulator from the radar transmitter…The isolation apparatus of the invention is arranged to intercept a portion of a transmission signal supplied through the circulator to the antenna and to reflect that portion back to the circulator with magnitude and phase characteristics which will, when the reflected portion is combined in the circulator with the leakage portion, cancel the leakage signal…”. This same functionality is also described in [Col. 2, Line(s) 66 – Col. 3, Line 4], [Col. 4, Line(s) 35-51]).). 	In regards to claim 9, Mayberry teaches the single-antenna In-Band Full-Duplex system of claim 8, wherein the IMT circuit comprises at least two varactor diodes ([Col, 5, Line(s) 27-50] teach “The physical structure of the isolation apparatus 12 Is shown in FIGS 2-5 of the drawings…The isolation apparatus 46 includes two leads 52 and 54 from integrators 36 and 38…that are feeding the in-phase...and quadrature…control bias signals through feed-through capacitors 56 and 58…and bias resistors 60 and 62 to variable capacitance diodes 64 and 66 known as ‘varactors’…” ).
In regards to claim 11, Mayberry teaches the single-antenna In-Band Full-Duplex system of claim 8, wherein the IMT circuit is adjustable([Col. 6, Line(s) 14-35] teaches where the isolation circuit is adjustable, “…Initial adjustment of the isolation apparatus is done by providing a bias voltage for the varactor diodes 64 and 66…”).
In regards to claim 14, Mayberry teaches the method of claim 13, wherein the IMT comprises at least two varactor diodes, the method further comprising applying DC voltage biases to the at least two varactor diodes to eliminate input impedance variations ([Col. 6, Line(s) 14-25]  “Initial adjustment of the isolation apparatus is done by providing a bias voltage for the varactor diodes 64 and 66 to provide a start position while switches 78 and 79 are in the tune position (FIG. 1). The tuning screws 74 and 76 are then adjusted for best bandwidth and null. Environmental changes, such as temperature changes, for example, change the elements of the system and the null is lost. To accommodate this change, the voltage on the varactors 64 and 66 must be changed. A temporary initial bias voltage is supplied to the varactors 64 and 66…”).

In regards to claim 12, Mayberry teaches the single-antenna In-Band Full-Duplex system of claim 8, wherein the IMT circuit is configured to tap a transmission signal, to modify the amplitude and phase of the tapped transmission signal to generate a modified transmission signal that has the same amplitude and a 180.degree. phase shift from a primary self-interference signal, and to add the modified transmission signal to a receiving channel of the single-antenna In-Band Full-Duplex system(See [Col. 6, Line(s) 35-52], teaches modifying an amplitude and phase of the tapped transmission signal that has a same amplitude and a 180 degree phase shift/antiphase to that of the primary-self interference signal, leakage signal, and adding the modified tapped transmission signal, reflected isolation signal, to a receiving channel, the receiver, of the IFBD system “The function of the isolation apparatus 12 is to reflect a portion of the transmitter signal back to the circulator 14 and hence to the receiver 18. This reflection is called the "reflected isolation signal"…As discussed below, a reactive reflector in the insolation apparatus 12 is initially adjusted to provide a reflected isolation signal that is .

In regards to claim 13, Mayberry teaches a method for increasing usable capacity of an electromagnetic spectrum for a communication device, the method comprising: 
establishing a transmitting channel between a transmitter and a single antenna in an In-Band Full-Duplex system, the transmitting channel including a circulator operatively coupled to the transmitter and to the single antenna ([Col. 3, Line(s) 59-67] “Referring to the drawings, particularly FIG. 1, a typical CW radar transmitter is shown at 10. The output of the transmitter 10 is passed to the isolation apparatus of the invention 12 through a conventional circulator 14 and is then radiated at antenna 16….”);
 establishing a receiving channel between a receiver and the single antenna, the receiving channel including the circulator, the circulator operatively coupled to the receiver([Col. 3, Line(s) 59-67] “Incoming radar return signals reach the radar receiver by the way of antenna 16, the isolation apparatus 12 and the circulator 14.”);
operating an impedance mismatch terminal (IMT) circuit between the circulator and the single antenna to collect a secondary self-interference signal of the circulator and to manipulate a phase and angle of the secondary self-interference signal to cancel at least a portion of a primary self-interference signal leaked from a transmitter port of the transmitter (([Col. 1, Line(s) 50 – Col. 2, Line 6] teaches operating an impedance mismatch terminal via an isolation apparatus between the circulator and the single antenna to collect a secondary self-interference signal of the circulator, portion of a transmission signal supplied through the circulator through the antenna, and to manipulate the phase and angle of that signal to cancel at least a portion of a primary self-interference signal leaked from a leakage signal, “The leakage signal that is transmitted by the circulator from the radar transmitter to the radar receiver…The isolation apparatus of the invention is arranged to intercept a portion of a transmission signal supplied through the circulator to the antenna and to reflect that portion back to the circulator with magnitude and phase characteristics which will, when the reflected portion is combined in the circulator with the leakage portion, cancel the leakage signal…”. This same functionality is also described in [Col. 2, Line(s) 66 – Col. 3, Line 4], [Col. 4, Line(s) 35-51]).),  wherein cancellation of the at least a portion of the primary self-interference signal increases the usable capacity of the electromagnetic spectrum of the In-Band Full-Duplex system ([Col. 3, Line9s) 10-14] “It is a further object of the present invention to provide such isolation over a predetermined frequency range that exceeds the frequency ranges presently achievable with conventional devices”, Also see [Col. 8, Line(s) 60-67]).In regards to claim 14, Mayberry teaches the method of claim 13, 
wherein the IMT comprises at least two varactor diodes ([Col, 5, Line(s) 27-50] teach “The physical structure of the isolation apparatus 12 Is shown in FIGS 2-5 of the drawings…The isolation apparatus 46 includes two leads 52 and 54 from integrators 36 and 38…that are feeding the in-phase...and quadrature…control bias signals through feed-through capacitors 56 and 58…and bias resistors 60 and 62 to variable capacitance diodes 64 and 66 known as ‘varactors’…” ), the method further comprising applying DC voltage biases to the at least two varactor diodes to eliminate input impedance variations([Col. 6, Line(s) 14-25]  “Initial adjustment of the isolation apparatus is done by providing a bias voltage for the varactor diodes 64 and 66 to provide a start position while switches 78 and 79 are in the tune position (FIG. 1). The tuning screws 74 and 76 are then adjusted for best bandwidth and null. Environmental changes, such as temperature changes, for example, change the elements of the system and the null is lost. To accommodate this change, the voltage on the varactors . 	In regards to claim 15, Mayberry teaches the method of claim 13, further comprising: 
tapping a transmission signal on the transmitting channel ([Col. 1, Line(s) 61 – Col. 2, Line 6] teaches configuring the isolation apparatus to tap/intercept a transmission signal,a portion of a transmission signal supplied to the circulator to generate a tapped transmission signal, “…The isolation apparatus of the invention is arranged to intercept a portion of a transmission signal supplied through the circulator to the antenna and to reflect that portion back to the circulator with magnitude and phase characteristics which will, when the reflected portion is combined in the circulator with the leakage portion, cancel the leakage signal…”. This same functionality is also described in [Col. 2, Line(s) 66 – Col. 3, Line 4], [Col. 4, Line(s) 35-51]); 
modifying an amplitude and phase of the tapped transmission signal to generate a modified transmission signal having the same amplitude and a 180.degree. phase shift from the primary self-interference signal; and adding the modified transmission signal to the receiving channel to cancel the primary self-interference signal (See [Col. 6, Line(s) 35-52], teaches modifying an amplitude and phase of the tapped transmission signal that has a same amplitude and a 180 degree phase shift/antiphase to that of the primary-self interference signal, leakage signal, and adding the modified tapped transmission signal, reflected isolation signal, to a receiving channel, the receiver, “The function of the isolation apparatus 12 is to reflect a portion of the transmitter signal back to the circulator 14 and hence to the receiver 18. This reflection is called the "reflected isolation signal"…As discussed below, a reactive reflector in the insolation apparatus 12 is initially adjusted to provide a reflected isolation signal that is nearly equal in magnitude and phase change characteristics to the leakage signal….Physical and electrical characteristics of the apparatus 12 are selected to make the reflected isolation signal antiphase to the leakage signal so that it cancels the leakage signal.”).
Allowable Subject Matter
Claim(s) 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476